 

Exhibit 10.2

 

TRANSFER AGENT SERVICING AGREEMENT

 

THIS AGREEMENT is made and entered into as of the last date on the signature
block, by and Monroe Capital Income Plus Corporation, a Maryland corporation
(the “Fund”), and U.S. Bancorp Fund Services, LLC, d/b/a/ U.S. Bank Global Fund
Services, a Wisconsin limited liability company (“Fund Services”).

 

WHEREAS, the Fund is a closed-end management investment fund that has elected to
be regulated as a business development company under the Investment Company Act
of 1940, as amended (the “1940 Act” or the “Act”);

 

WHEREAS, the Fund is authorized to offer and sell common stock in the Fund
(collectively, the “Shares”);

 

WHEREAS, Fund Services is, among other things, in the business of administering
transfer agent functions for the benefit of its customers; and

 

WHEREAS, the Fund desires to retain Fund Services to provide transfer agent
services.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

1.Appointment of Fund Services as Transfer Agent

 

The Fund hereby appoints Fund Services as transfer agent of the Fund on the
terms and conditions set forth in this Agreement, and Fund Services hereby
accepts such appointment and agrees to perform the services and duties set forth
in this Agreement. The services and duties of Fund Services shall be confined to
those matters expressly set forth herein, and no implied duties are assumed by
or may be asserted against Fund Services hereunder.

 

2.Services and Duties of Fund Services

 

Fund Services shall provide the following transfer agent services to the Fund:

 

(1)Receive and process orders for the purchase of Shares in accordance with
applicable rules under the 1940 Act and other applicable regulations, and as
specified in the Fund’s registration statement.

 

(2)Process subscription agreements received from prospective holders of Shares
(such holder of Shares, “Shareholders”).

 

(3)Process purchase orders with prompt delivery, where appropriate, of payment
and supporting documentation to the Fund’s custodian(s), and issue the
appropriate number of uncertificated Shares with such uncertificated Shares
being held in the appropriate Shareholder account.

 

 

 

 

(4)Arrange for issuance of Shares obtained through transfers of funds from
Shareholders’ accounts at financial institutions.

 

(5)Process tender offers and related repurchase requests received in good order
and, where relevant, deliver appropriate documentation to the Fund.

 

(6)Pay monies upon receipt from the Fund where relevant, in accordance with the
instructions of redeeming Shareholders.

 

(7)Process transfers of Shares in accordance with the Shareholder’s instructions
and as permitted by the Fund’s registration statement.

 

(8)Prepare and transmit payments for distributions declared by the Fund, after
deducting any amount required to be withheld by any applicable laws, rules and
regulations and in accordance with Shareholder instructions.

 

(9)Make changes to Shareholder records, including, but not limited to, address
changes.

 

(10)Prepare ad-hoc reports as necessary at prevailing rates. Any such ad-hoc
reporting to exceed $500 in cost to be explicitly approved by the Fund.

 

(11)Provide Shareholder account information upon Shareholder or Fund request and
prepare and mail confirmations and statements of account to Shareholders for all
purchases, redemptions, and other confirmable transactions as agreed upon with
the Fund.

 

(12)Mail account statements and performance reports in a form approved by the
Fund to Shareholders on a monthly basis and shareholder reports on annual basis.

 

(13)Prepare and file U.S. Treasury Department Forms 1099 and other appropriate
information required with respect to dividends, distributions and repurchases
for all shareholders.

 

(14)Reimburse the Fund each month for all material losses resulting from “as of”
processing errors for which Fund Services is responsible in accordance with the
“as of” processing guidelines set forth on Exhibit A hereto.

 

(16)Answer correspondence from shareholders, securities brokers and others
relating to Fund Services duties hereunder within required time periods
established by applicable regulation.

 

(17)Provide service and support to financial intermediaries including but not
limited to trade placements, settlements and corrections.

 

 

 

 

(18)Perform its duties hereunder in compliance with all applicable laws and
regulations and provide any sub-certifications reasonably requested by the Fund
in connection with any certification required of the Fund pursuant to the
Sarbanes-Oxley Act of 2002 (“SOX Act”) or any rules or regulations promulgated
by the U.S. Securities and Exchange Commission (“SEC”) thereunder, provided the
same shall not be deemed to change Fund Services’ standard of care as set forth
herein.

 

(19)In order to assist the Fund in satisfying the requirements of Rule 38a-1
under the 1940 Act, Fund Services will provide the Fund’s Chief Compliance
Officer with reasonable access to Fund Services’ Fund records relating to the
services provided by it under this Agreement, and will provide quarterly
compliance reports and related certifications regarding any Material Compliance
Matter (as defined in the 1940 Act) involving Fund Services that affect or could
affect the Fund.

 

3.Lost Shareholder Due Diligence Searches and Servicing

 

The Fund hereby acknowledges that Fund Services has an arrangement with an
outside vendor to conduct lost shareholder searches required by Rule 17Ad-17
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).
Costs associated with such searches will be passed through to the Fund as a
miscellaneous expense in accordance with the fee schedule set forth in Exhibit B
hereto. If a shareholder remains lost and the shareholder’s account unresolved
after completion of the mandatory Rule 17Ad-17 search, the Fund hereby
authorizes vendor to enter, at its discretion, into fee sharing arrangements
with the lost shareholder (or such lost shareholder’s representative or
executor) to conduct a more in-depth search in order to locate the lost
shareholder before the shareholder’s assets escheat to the applicable state. The
Fund hereby acknowledges that Fund Services is not a party to these arrangements
and does not receive any revenue sharing or other fees relating to these
arrangements. Furthermore, the Fund hereby acknowledges that vendor may receive
up to 35% of the lost shareholder’s assets as compensation for its efforts in
locating the lost shareholder. Fund Services shall report, or arrange to have
reported, to the Fund shareholder account information where such accounts or
funds have been turned over to applicable state authorities.

 

4.Anti-Money Laundering and Red Flag Identity Theft Prevention Programs

 

The Fund acknowledges that it has had an opportunity to review, consider and
comment upon the written procedures provided by Fund Services describing various
tools used by Fund Services which are designed to promote the detection and
reporting of potential money laundering activity and identity theft by
monitoring certain aspects of shareholder activity as well as written procedures
for verifying a customer’s identity (collectively, the “Procedures”). Further,
the Fund and Fund Services have determined that the Procedures, as part of the
Fund’s overall anti-money laundering program and Red Flag Identity Theft
Prevention program, are reasonably designed to: (i) prevent the Fund from being
used for money laundering or the financing of terrorist activities; (ii) prevent
identity theft; and (iii) to achieve compliance with the applicable provisions
of the Bank Secrecy Act and the USA Patriot Act of 2001 and the implementing
regulations thereunder.

 

 

 

 

Based on this determination, the Fund hereby instructs and directs Fund Services
to implement the Procedures on the Fund’s behalf, as such may be amended or
revised from time to time. It is contemplated that these Procedures will be
amended from time to time by the parties as additional regulations are adopted
and/or regulatory guidance is provided relating to the Fund’s anti-money
laundering and identity theft responsibilities.

 

Fund Services agrees to provide to the Fund:

 

(a)Prompt written notification of any transaction or combination of transactions
that Fund Services believes, based on the Procedures, evidence money laundering,
activity that may warrant a suspicious activity report or identity theft
activities in connection with the Fund or any shareholder of the Fund;

 

(b)Prompt written notification of any customer(s) that Fund Services reasonably
believes, based upon the Procedures, to be engaged in money laundering, activity
that may warrant a suspicious activity report or identity theft activities,
provided that the Fund agrees not to communicate this information to such
customer;

 

(c)Any reports received by Fund Services from any government agency or
applicable industry self-regulatory organization pertaining to Fund Services
anti-money laundering monitoring or the Red Flag Identity Theft Prevention
Program on behalf of the Fund;

 

(d)Prompt written notification of any action taken in response to anti-money
laundering violations or identity theft activity as described in (a), (b) or
(c); and

 

(e)Certified quarterly reports of its monitoring and customer identification
activities on behalf of the Fund, including an annual certification that Fund
Services has applied and followed the Procedures during the relevant reporting
period;

 

The Fund hereby directs, and Fund Services acknowledges, that Fund Services
shall (i) permit federal regulators access to such information and records
maintained by Fund Services and relating to Fund Services implementation of the
Procedures on behalf of the Fund, as it may request, and (ii) permit such
federal regulators to inspect Fund Services implementation of the Procedures on
behalf of the Fund.

 

 

 

 

5.Compensation

 

Fund Services shall be compensated for providing the services set forth in this
Agreement in accordance with the fee schedule set forth on Exhibit B hereto (as
amended from time to time by consent of both parties to this agreement). Fund
Services shall be compensated for such miscellaneous expenses as are reasonably
incurred by Fund Services in performing its duties hereunder and as are
described in Exhibit B hereto. Fund Services shall also be compensated for any
increases in costs due to the adoption of any new or amended industry,
regulatory or other applicable rules. The Fund shall pay all such fees and
reimbursable expenses within 30 calendar days following receipt of the billing
notice, except for any fee or expense subject to a good faith dispute. The Fund
shall notify Fund Services in writing within 30 calendar days following receipt
of each invoice if the Fund is disputing any amounts in good faith. The Fund
shall pay such disputed amounts within thirty (30) calendar days of the day on
which the parties agree to the amount to be paid. With the exception of any fee
or expense the Fund is disputing in good faith as set forth above, unpaid
invoices shall accrue a finance charge of 1½% per month after the due date.
Notwithstanding anything to the contrary, amounts owed by the Fund to Fund
Services shall only be paid out of assets and property of the Fund involved.

 

6.Representations and Warranties

 

A.The Fund hereby represents and warrants to Fund Services, which
representations and warranties shall be deemed to be continuing throughout the
term of this Agreement, that:

 

(1)The Fund is duly organized and existing under the laws of the jurisdiction of
its organization, with full power to carry on its business as now conducted, to
enter into this Agreement and to perform its obligations hereunder;

 

(2)This Agreement has been duly authorized, executed and delivered by the Fund
in accordance with all requisite action and constitutes a valid and legally
binding obligation of the Fund, enforceable in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting the rights and remedies of creditors and secured
parties; and

 

(3)It is conducting its business in compliance in all material respects with all
applicable laws and regulations, both state and federal, and has obtained all
regulatory approvals necessary to carry on its business as now conducted; there
is no statute, rule, regulation, order or judgment binding on it and no
provision of its charter, bylaws or any contract binding it or affecting its
property which would prohibit its execution or performance of this Agreement.

 

B.Fund Services hereby represents and warrants to the Fund, which
representations and warranties shall be deemed to be continuing throughout the
term of this Agreement, that:

 

 

 

 

(1)It is duly organized and existing under the laws of the jurisdiction of its
organization, with full power to carry on its business as now conducted, to
enter into this Agreement and to perform its obligations hereunder;

 

(2)This Agreement has been duly authorized, executed and delivered by Fund
Services in accordance with all requisite action and constitutes a valid and
legally binding obligation of Fund Services, enforceable in accordance with its
terms, subject to bankruptcy, insolvency, reorganization, moratorium and other
laws of general application affecting the rights and remedies of creditors and
secured parties;

 

(3)It is conducting its business in compliance in all material respects with all
applicable laws and regulations, both state and federal, and has obtained all
regulatory approvals necessary to carry on its business as now conducted; there
is no statute, rule, regulation, order or judgment binding on it and no
provision of its charter, bylaws or any contract binding it or affecting its
property which would prohibit its execution or performance of this Agreement;
and

 

(4)It is a registered transfer agent under the Exchange Act.

 

7.          Standard of Care; Indemnification; Limitation of Liability

 

A.Fund Services shall exercise reasonable care in the performance of its duties
under this Agreement. Fund Services shall not be liable for any error of
judgment or mistake of law or for any loss suffered by the Fund in connection
with its duties under this Agreement, including losses resulting from mechanical
breakdowns or the failure of communication or power supplies beyond Fund
Services’ control, except a loss arising out of or relating to Fund Services’
refusal or failure to comply with the terms of this Agreement or from its bad
faith, negligence, or willful misconduct in the performance of its duties under
this Agreement. Notwithstanding any other provision of this Agreement, if Fund
Services has exercised reasonable care in the performance of its duties under
this Agreement, the Fund shall indemnify and hold harmless Fund Services from
and against any and all claims, demands, losses, expenses, and liabilities of
any and every nature (including reasonable and documented attorneys' fees) that
Fund Services may sustain or incur or that may be asserted against Fund Services
by any person arising out of any action taken or omitted to be taken by it in
performing the services hereunder (i) in accordance with the foregoing
standards, (ii) in reliance upon any written or oral instruction provided to
Fund Services by the Fund’s investment adviser or by any duly authorized officer
of the Fund, as approved by the Board of Directors, except for any and all
claims, demands, losses, expenses, and liabilities arising out of or relating to
Fund Services’ refusal or failure to comply with the terms of this Agreement or
from its bad faith, negligence or willful misconduct in the performance of its
duties under this Agreement. This indemnity shall be a continuing obligation of
the Fund, its successors and assigns, notwithstanding the termination of this
Agreement. As used in this paragraph, the term “Fund Services” shall include
Fund Services’ directors, officers and employees.

 

 

 

 

Fund Services shall indemnify and hold the Fund harmless from and against any
and all claims, demands, losses, expenses, and liabilities of any and every
nature (including reasonable attorneys' fees) that the Fund may sustain or incur
or that may be asserted against the Fund by any person arising out of any action
taken or omitted to be taken by Fund Services as a result of Fund Services’
refusal or failure to comply with the terms of this Agreement, bad faith,
negligence, or willful misconduct in the performance of its duties under this
Agreement. This indemnity shall be a continuing obligation of Fund Services, its
successors and assigns, notwithstanding the termination of this Agreement. As
used in this paragraph, the term “Fund” shall include the Fund’s directors,
officers and employees.

 

Neither party to this Agreement shall be liable to the other party for
consequential, special or punitive damages under any provision of this
Agreement.

 

In the event of a mechanical breakdown or failure of communication or power
supplies beyond its control, Fund Services shall take all reasonable steps to
minimize service interruptions for any period that such interruption continues.
Fund Services shall as promptly as possible under the circumstances notify the
Fund in the event of any service interruption that materially impacts Fund
Services’ services under this Agreement. Fund Services will make every
reasonable effort to restore any lost or damaged data and correct any errors
resulting from such a breakdown at the expense of Fund Services as soon as
practicable. Fund Services agrees that it shall, at all times, have reasonable
business continuity and disaster recovery contingency plans with appropriate
parties, making reasonable provision for emergency use of electrical data
processing equipment to the extent appropriate equipment is available.
Representatives of the Fund shall be entitled to inspect Fund Services’ premises
and operating capabilities, books and records maintained on behalf of the Fund
at any time during regular business hours of Fund Services, upon reasonable
notice to Fund Services. Fund Services shall promptly notify the Fund upon
discovery of any material administrative error, and shall consult with the Fund
about the actions it intends to take to correct the error prior to taking such
actions. A “material administrative error” means any error which the Fund’s
management, including its Chief Compliance Officer, would reasonably need to
know to oversee Fund compliance. Moreover, Fund Services shall obtain and
provide the Fund, at such times as the Fund may reasonably require, copies of
reports rendered by independent accountants on the internal controls and
procedures of Fund Services relating to the services provided by Fund Services
under this Agreement.

 

Notwithstanding the above, Fund Services reserves the right to reprocess and
correct administrative errors at its own expense.

 

 

 

 

B.In order that the indemnification provisions contained in this section shall
apply, it is understood that if in any case the indemnitor may be asked to
indemnify or hold the indemnitee harmless, the indemnitor shall be fully and
promptly advised of all pertinent facts concerning the situation in question,
and it is further understood that the indemnitee will use all reasonable care to
notify the indemnitor promptly concerning any situation that presents or appears
likely to present the probability of a claim for indemnification. The indemnitor
shall have the option to defend the indemnitee against any claim that may be the
subject of this indemnification. In the event that the indemnitor so elects, it
will so notify the indemnitee and thereupon the indemnitor shall take over
complete defense of the claim, and the indemnitee shall in such situation
initiate no further legal or other expenses for which it shall seek
indemnification under this section. The indemnitee shall in no case confess any
claim or make any compromise in any case in which the indemnitor will be asked
to indemnify the indemnitee except with the indemnitor’s prior written consent.

 

C.The indemnity and defense provisions set forth in this Section 7 shall
indefinitely survive the termination and/or assignment of this Agreement.

 

D.If Fund Services is acting in another capacity for the Fund pursuant to a
separate agreement, nothing herein shall be deemed to relieve Fund Services of
any of its obligations in such other capacity.

 

8.Data Necessary to Perform Services

 

The Fund or its agent shall furnish to Fund Services the data necessary to
perform the services described herein at such times and in such form as mutually
agreed upon. For the avoidance of doubt, Fund Services agrees that, to the
extent required in order to carry out any of its obligations hereunder, Fund
Services will coordinate with all other service providers of the Fund as may be
requested and authorized by the Fund, including each custodian of the Fund, as
appropriate. If Fund Services is also acting in another capacity for the Fund,
nothing herein shall be deemed to relieve Fund Services of any of its
obligations in such capacity.

 

 

 

 

9.Proprietary and Confidential Information

 

Fund Services agrees on behalf of itself and its directors, officers, and
employees to treat confidentially and as proprietary information of the Fund,
all records and other information relative to the Fund and prior, present, or
potential shareholders of the Fund (and clients of said shareholders) including
all shareholder trading information, and not to use such records and information
for any purpose other than the performance of its responsibilities and duties
hereunder, except (i) after prior notification to and approval in writing by the
Fund, which approval shall not be unreasonably withheld and may not be withheld
where Fund Services may be exposed to civil or criminal contempt proceedings for
failure to comply, (ii) when requested to divulge such information by duly
constituted authorities provided that to the extent permitted by law, Fund
Services shall provide the Fund notice prior to such disclosures, or (iii) when
so requested by the Fund. Records and other information which have become known
to the public through no wrongful act of Fund Services or any of its employees,
agents or representatives, and information that was already in the possession of
Fund Services prior to receipt thereof from the Fund or its agent, shall not be
subject to this paragraph. Further, Fund Services will adhere to the privacy
policies adopted by the Fund pursuant to Title V of the Gramm Leach Bliley Act,
as may be modified from time to time. In this regard, Fund Services shall have
in place and maintain physical, electronic and procedural safeguards reasonably
designed to protect the security, confidentiality and integrity of, and to
prevent unauthorized access to or use of, records and information relating to
the Fund and its shareholders. In addition, Fund Services has implemented and
will maintain an effective information security program reasonably designed to
protect information relating to Shareholders (such information, “Personal
Information”), which program includes sufficient administrative, technical and
physical safeguards and written policies and procedures reasonably designed to
(a) insure the security and confidentiality of such Personal Information; (b)
protect against any anticipated threats or hazards to the security or integrity
of such Personal Information, including identity theft; and (c) protect against
unauthorized access to or use of such Personal Information that could result in
substantial harm or inconvenience to the Fund or any Shareholder (the
“Information Security Program”). The Information Security Program complies and
shall comply with reasonable information security practices within the industry.
Fund Services shall promptly notify the Fund in writing of any breach of
security, misuse or misappropriation of, or unauthorized access to, (in each
case, whether actual or alleged) any Personal Information (any or all of the
foregoing referred to individually and collectively for purposes of this
provision as a “Security Breach”). Fund Services shall promptly investigate and
remedy, and bear the cost of the measures (including notification to any
affected parties), if any, to address any Security Breach. Fund Services shall
bear the cost of the Security Breach only if Fund Services is determined to be
responsible for such Security Breach.

 

In addition to, and without limiting the foregoing, Fund Services will promptly
cooperate with the Fund or any of their affiliates’ regulators at Fund Services
expense (only if Fund Services is determined to be responsible for such Security
Breach) to prevent, investigate, cease or mitigate any Security Breach,
including but not limited to investigating, bringing claims or actions and
giving information and testimony. Notwithstanding any other provision in this
Agreement, the obligations set forth in this paragraph shall survive termination
of this Agreement.

 

Fund Services will provide the Transfer Agent with certain copies of third party
audit reports (e.g., SSAE 16 or SOC 1) through access to Fund Services CCO
Portal (limited to two persons) to the extent such reports are available and
related to services performed or made available by Fund Services under this
Agreement. The Transfer Agent acknowledges and agrees that such reports are
confidential and that it will not disclose such reports except to its employees
and service providers who have a need to know and have agreed to obligations of
confidentiality applicable to such reports.

 

Notwithstanding the foregoing, Fund Services will not share any nonpublic
personal information concerning any of the Fund’s shareholders to any third
party unless specifically directed by the Transfer Agent or allowed under one of
the exceptions noted under the Gramm Leach Bliley Act.

 

 

 

 

10.Records

 

Fund Services shall keep records relating to the services to be performed
hereunder in the form and manner, and for such period, as it may deem advisable
and is agreeable to the Fund, but not inconsistent with the rules and
regulations of appropriate government authorities, in particular, Section 31 of
the 1940 Act and the rules thereunder. Fund Services agrees that all such
records prepared or maintained by Fund Services relating to the services to be
performed by Fund Services hereunder are the property of the Fund and will be
preserved, maintained, and made available in accordance with such applicable
sections and rules of the 1940 Act and will be promptly surrendered to the Fund
or their designee on and in accordance with its request. Fund Services agrees to
provide any records necessary to the Fund to comply with the Fund’s disclosure
controls and procedures and internal control over financial reporting adopted in
accordance with the SOX Act. Without limiting the generality of the foregoing,
Fund Services shall cooperate with the Transfer Agent and assist the Fund, as
necessary, by providing information to enable the appropriate officers of the
Fund to (i) execute any required certifications and (ii) provide a report of
management on the Fund’s internal control over financial reporting (as defined
in Sections 13a-15(f) or 15a-15(f) of the Exchange Act).

 

11.Compliance with Laws

 

The Fund has and retains primary responsibility for all compliance matters
relating to the Fund, including but not limited to compliance with the Act, the
Internal Revenue Code of 1986, the SOX Act, the USA Patriot Act of 2001 and the
policies and limitations of the Fund relating to its portfolio investments as
set forth in its registration statement. Fund Services’ services hereunder shall
not relieve the Fund of its responsibilities for assuring such compliance and
oversight responsibility with respect thereto.

 

The foregoing shall not affect Fund Services’ responsibilities for compliance
and related matters delegated to Fund Services by the Fund as expressly provided
herein. Fund Services shall comply with changes to all regulatory requirements
affecting its services hereunder to the Fund and shall implement any necessary
modifications to the services prior to the deadline imposed, or extensions
authorized by, the regulatory or other governmental body having jurisdiction for
such regulatory requirements.

 

12.Term of Agreement; Amendment

 

This Agreement shall become effective as of the date last written in the
signature block and will continue in effect for a period of three (3) years.
This Agreement may be terminated by either party upon giving ninety (90) days’
prior written notice to the other party or such shorter period as is mutually
agreed upon by the parties. Notwithstanding the foregoing, this Agreement may be
terminated by any party upon the breach of the other party of any material term
of this Agreement if such breach is not cured within fifteen (15) days of notice
of such breach to the breaching party. This Agreement may not be amended or
modified in any manner except by written agreement executed by Fund Services and
the Fund, and authorized or approved by the Board of Directors.

 

 

 

 

13.Duties in the Event of Termination

 

In the event that, in connection with termination, a successor to any of Fund
Services’ duties or responsibilities hereunder is designated by the Fund by
written notice to Fund Services, Fund Services will promptly, upon such
termination and, except in the case of a material breach by Fund Services, in
which case all expenses shall be borne by Fund Services, at the expense of the
Fund, transfer to such successor all relevant books, records, correspondence,
and other data established or maintained by Fund Services under this Agreement
in a form reasonably acceptable to the Fund (if such form differs from the form
in which Fund Services has maintained the same, the Fund shall pay any
reasonable and documented expenses associated with transferring the data to such
form), and will cooperate in the transfer of such duties and responsibilities,
including provision for assistance from Fund Services’ personnel in the
establishment of books, records, and other data by such successor. If no such
successor is designated, then such books, records and other data shall be
returned to the Fund.

 

14.Assignment

 

This Agreement shall extend to and be binding upon the parties hereto and their
respective successors and assigns; provided, however, that this Agreement shall
not be assignable by the Fund without the written consent of Fund Services, or
by Fund Services without the written consent of the Fund accompanied by the
authorization or approval of the Board of Directors.

 

15.Governing Law

 

This Agreement shall be construed in accordance with the laws of the State of
New York, without regard to conflicts of law principles. To the extent that the
applicable laws of the State of New York, or any of the provisions herein,
conflict with the applicable provisions of the Act, the latter shall control,
and nothing herein shall be construed in a manner inconsistent with the Act or
any rule or order of the SEC thereunder.

 

16.Services not Exclusive

 

Nothing in this Agreement shall limit or restrict Fund Services from providing
services to other parties that are similar or identical to some or all of the
services provided hereunder.

 

17.No Agency Relationship

 

Nothing herein contained shall be deemed to authorize or empower either party to
act as agent for the other party to this Agreement, or to conduct business in
the name, or for the account, of the other party to this Agreement.

 

 

 

 

18.Invalidity

 

Any provision of this Agreement which may be determined by competent authority
to be prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. In such case, the
parties shall in good faith modify or substitute such provision consistent with
the original intent of the parties.

 

19.Notices

 

Any notice required or permitted to be given by either party to the other shall
be in writing and shall be deemed to have been given on the date delivered
personally or by courier service, or three days after sent by registered or
certified mail, postage prepaid, return receipt requested, or on the date sent
and confirmed received by facsimile transmission to the other party’s address
set forth below:

 

Notice to Fund Services shall be sent to:

 

U.S. Bancorp Fund Services, LLC

615 East Michigan Street

Milwaukee, WI 53202

 

and notice to the Fund shall be sent to:

 

c/o Monroe Capital LLC

311 S. Wacker Drive, Suite 6400

Chicago, IL 60606

Telephone: (312) 523-2372

Fax: (312) 258-8350

Attention: Peter Gruszka, General Counsel & Managing Director

PGruszka@monroecap.com and IR@monroecap.com

 

20.Multiple Originals

 

This Agreement may be executed on two or more counterparts, each of which when
so executed shall be deemed to be an original, but such counterparts shall
together constitute but one and the same instrument.

 

21.Entire Agreement

 

This Agreement, together with any exhibits, attachments, appendices or schedules
expressly referenced herein, constitutes the entire agreement of the parties
with respect to the subject matter hereof and supersedes all prior agreements,
arrangements and understandings, whether written or oral.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by a duly authorized officer on one or more counterparts as of the date last
written below.

 

U.S. BANCORP FUND SERVICES, LLC         By:  /s/ Brett Melli       Name: Brett
Melli       Title: Senior Vice President       Date: December 13, 2018  

 

MONROE CAPITAL INCOME PLUS CORPORATION         By: /s/ Theodore M. Koenig      
  Name: Theodore M. Koenig         Title: President and CEO         Date:
December 13, 2018  

 

 

 

 

Exhibit A to the Transfer Agent Servicing Agreement

 

As Of Processing Policy

 

Fund Services will reimburse the Fund for any Net Material Loss that may exist
on the Fund’s books and for which Fund Services is responsible, at the end of
each calendar month. “Net Material Loss” shall be defined as any remaining loss,
after netting losses against any gains, which impacts the Fund’s net asset value
per share by at least ½ cent. Gains and losses will be reflected on the Fund’s
daily share sheet, and the Fund will be reimbursed for any net material loss on
a monthly basis. Fund Services will reset the as of ledger each calendar month
so that any losses which do not exceed the materiality threshold of ½ cent will
not be carried forward to the next succeeding month. Fund Services will notify
the advisor to the Fund on the daily share sheet of any losses for which the
advisor may be held accountable. Fund Services will supply the Fund from time to
time, as mutually agreed upon, reports summarizing the as-of transactions
identified pursuant this policy.

 

 

 

 

Exhibit B to the Transfer Agent Servicing Agreement –

 

Investor Services/Stock Transfer Agency Fee Schedule at December 2018

 

Annual Service Charges to the Fund*

 

§ Base Fee Per CUSIP (Annual Income Distributions) $20,000 per year § Base Fee
Per CUSIP (Monthly/Quarterly Income Distributions)    $25,000 per year § Open
Accounts $12.00 per open account § Closed Accounts $  3.00 per closed account

 

Private and Interval Funds*

 

§ Base Fee Per CUSIP $40,000 per year (first 12 months $30,000 per year) § Open
Accounts $13.00 per open account § Closed Accounts $  3.00 per closed account

 

CUSIP Setup

 

§CUSIP Fee – $5,000 per CUSIP

 

Miscellaneous Expenses

All other miscellaneous fees and expenses, including but not limited to the
following, will be separately billed as incurred:

brokerage fees, telephone toll-free lines, inbound calls, mailing, sorting and
postage, stationery, envelopes, service/data conversion, AML verification
services, special reports, record retention, lost shareholder search, disaster
recovery charges, Fed wire charges, shareholder/dealer print out (daily
confirms, investor statements, tax, checks, and commissions), voice response
(VRU) maintenance and development, data communication and implementation
charges, return mail processing, travel, FATCA and other compliance mailings.

 

Additional Services

Additional services not included above shall be mutually agreed upon and
documented on the Additional Services fee schedule: Available but not included
above are the following services- client Web data access, client dedicated line
data access, programming charges, physical certificate processing, CUSIP setup
and additional services mutually agreed upon.

 

In addition to the fees described above, additional fees may be charged to the
extent that changes to applicable laws, rules or regulations require additional
work or expenses related to services provided (e.g., compliance with new
liquidity risk management and reporting requirements).

 

*Subject to annual CPI increase – All Urban Consumers – U.S. City Average.

Fees are calculated pro rata and billed monthly.

 

The monthly fee for an open account shall be charged in the month during which
an account is opened through the month in which such account is closed. The
monthly fee for a closed account shall be charged in the month following the
month during which such account is closed.

 

 

 